I am unable to agree with the opinion proposed by Mr. Justice BOYLES, in which he distinguishes the case of Acorn Iron Works,Inc., v. State Board of Tax Administration, 295 Mich. 143
(139 A.L.R. 368). I cannot distinguish the stipulated facts in this case from the circumstances surrounding the transactions involved in the Acorn Case.
The transit-mixed concrete involved in plaintiff's operations when poured in place ceased to be personal property and became a part of the realty, and is, therefore, not subject to the tax and is not affected by the amendment. See Act No. 167, Pub. Acts 1933, as subsequently amended by Act No. 313, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 3663-1, Stat. Ann. 1940 Cum. Supp. § 7.521).
I think the Acorn Case is controlling and decisive of the issues presented in this record and that the *Page 541 
facts fall squarely within the above-quoted proviso of the statute. The decree below should be affirmed. It is so ordered, but without costs.
CHANDLER, C.J., and STARR, WIEST, BUTZEL, and SHARPE, JJ., concurred with BUSHNELL, J.